Citation Nr: 1233717	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active military service from August 2005 to November 2007. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for PTSD, with a 30 percent evaluation; subsequently the Veteran perfected an appeal of the evaluation assigned her disability.  

The Board remanded the Veteran's claim for an increased rating for PTSD for additional development in March 2011.  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As discussed below, the evidence of record indicates that the Veteran's service-connected disabilities interfere with her ability to work.  Thus, the Board finds that a claim for a TDIU was raised by the evidence of record and is currently before the Board on appeal as part and parcel of her claim for an increased evaluation.   

The appeal is REMAN DED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran submitted a written statement indicating that her PTSD causes panic attacks at least twice a week, numbness to a lot of situations, concentration problems, and mood problems.  It was noted further that her psychologist, Dr. A. A. at the VA Medical Center (VAMC), in Dallas, Texas, knows about these issues and has documentation of her visits.  It was also requested that her medical records from Mental Health be looked at before a decision is completed.  

A review of the Veteran's claim file and Virtual VA electronic claims file do not indicate that any VA treatment records have been associated with the physical or electronic claims files since January 10, 2009.  The last treatment record from Dr. A.A. of record is dated in November 2008.  

Additionally, a May 31, 2011, VA examination report in the claims file noted that the examiner reviewed her electronic medical records, including an April 11, 2011, VA PTSD examination report authored by Dr. A.H.  The April 2011 VA examination report has been associated with the record.  

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran has reported that she is receiving treatment for PTSD at VA and the May 2011 VA examiner identified an April 2011 VA examination report that is not of record.  The case must be remanded so that the RO can obtain these identified VA medical records and examination report and ensure the file is complete.  

In her March 2012 written statement, the Veteran reported symptoms, such as panic attacks, that were not found during her most recent May 2011 VA examination.  Given that this may indicate that her PTSD has worsened since her last examination, the Board concludes a new VA examination is warranted to assess the current severity of her PTSD before her claim is adjudicated.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Entitlement to TDIU was denied in a June 2011 rating decision and the Veteran did not appeal that decision.  It was noted that the Veteran was working part time in a grocery store.  This decision also noted that the April 11, 2011, VA examination was considered, however it was not noted that the May 31, 2011, examination was considered or was of record.  The May 31, 2011, VA examination noted that the Veteran reported that her last job lasted only one month and that she quit because, rather than getting indignant with her boss, she just left and has not worked since.  The examiner found that the Veteran's PTSD caused an occasional decrease in work efficiency or intermittent periods of inability to perform occupational or social tasks.  

While the June 2011 rating decision was not appealed, the May 31, 2011 VA examination report indicates that the Veteran was unemployed and that evidence was not considered in the June 2011 decision.  Thus, regardless of the June 2011 rating decision, the Board finds that the issue of TDIU has been reasonably raised (re-raised) by the record and is properly before the Board.  See Rice, supra.  

The Veteran is service connected for numerous disabilities with a combined rating of 80 percent.  

Because the Veteran's claim for an increased rating for PTSD is being remanded for additional development and adjudication of it may impact her claim for a TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  Thus, her TDIU claim must also be remanded.  

Additionally, because the evidence of record shows that she may not be able to obtain or maintain substantially gainful employment due to her PTSD, and there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical opinion regarding the impact of all of her service connected disabilities on her employability should be provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice regarding the TDIU claim.  

2.  Take all necessary steps to obtain the Veteran's medical treatment records from the VA Medical Center in Dallas, Texas, including those from Dr. A.A., from January 1, 2009 to the present, and the April 11, 2011, VA PTSD examination report.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current severity of her PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

The rationale for all opinions expressed must be provided.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

4.  Schedule the Veteran for a single VA medical examination to determine the impact of all of her service connected disabilities on her employability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must describe in full the current manifestations and functional limitations related to service-connected PTSD, with a 30 percent rating; tension headaches associated with PTSD, 30 percent; chondromalacia patella, left and right, separate 10 percent ratings; tendonitis, left elbow, 10 percent; lumbar spine strain, 10 percent; bilateral plantar fasciitis, pes planus, and hallux valgus, 10 percent; and, degenerative joint disease (DJD), right and left ankles, with separate 0 percent ratings.  

The examiner must specifically discuss the impact of the service-connected disabilities on the Veteran's occupational functioning; to what, if any, work environment is the Veteran best suited in light of his service-connected disabilities.  Functional limitations should be clearly identified.  The impact of nonservice-connected disabilities may not be considered.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


